                                                    Entered on Docket
                                                    May 09, 2019
                                                    EDWARD J. EMMONS, CLERK
                                                    U.S. BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF CALIFORNIA


     GEOFFREY E. WIGGS (SBN 276041)
 1   LAW OFFICES OF GEOFF WIGGS
     1900 S. Norfolk St, Suite # 350              The following constitutes the order of the Court.
 2   San Mateo, Ca 94403                          Signed: May 9, 2019
     geoff@wiggslaw.com
 3   Telephone: (650) 577-5952
     Facsimile: (650) 577-5953
 4                                                ________________________________________
     Attorneys for                                Charles Novack
 5   Specially Appearing Defendant                U.S. Bankruptcy Judge
     Chanel H. Chan
 6
 7
 8                         UNITED STATES BANKRUPTCY COURT
                   NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION
 9
     In re:                                        Chapter 7
10
              SIMON CHAN,                          Case No. 18-40217-CN
11
                     Debtor.                       Adversary No: 18-04115
12
                                                   ORDER ON SPECIALLY APPEARING
13   LOIS I. BRADY,
                                                   DEFENDANT’S EX PARTE MOTION FOR
14            Trustee in Bankruptcy                LEAVE TO FILE SUR-RESPONSE IN
15                   Plaintiff,                    OPPOSITION TO PLAINTIFF’S MOTION
                                                   TO SERVE BY EMAIL PURSUANT TO
16   v.                                            CCP § 413.30
17   CHANEL H. CHAN,
         a.k.a. CHANEL HAOFAN CHAN,                Date:       May 13, 2019
18                                                 Time:       10:00 a.m.
                     Defendant.
19                                                 Judge:      Honorable Charles Novack
                                                   Location:   1300 Clay Street, Courtroom 215
20
                                                               Oakland, CA 94612
21
              Good cause appearing, Specially Appearing Defendant’s EX PARTE MOTION FOR
22
     LEAVE TO FILE A SUR-RESPONSE is hereby GRANTED.
23
24
                                        *** END OF ORDER ***
25
26
27
28

     ORDER ON EX PARTE MOTION FOR LEAVE TO FILE SUR-RESPONSE                      Adversary Proceeding 18-04115
                                                                                        Core Case 18-40217-CN

     Case: 18-04115        Doc# 50    Filed: 05/09/19   Entered: 05/09/19 16:15:40            Page 1 of 2
 1                                     SERVICE LIST
 2
 3   *NONE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER ON EX PARTE MOTION FOR LEAVE TO FILE SUR-RESPONSE          Adversary Proceeding 18-04115
                                                                            Core Case 18-40217-CN

     Case: 18-04115   Doc# 50   Filed: 05/09/19   Entered: 05/09/19 16:15:40      Page 2 of 2
